IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


RONALD L. WHISPELL,            : No. 652 MAL 2014
                               :
                  Petitioner   :
                               : Petition for Allowance of Appeal from the
                               : Order of the Superior Court
           v.                  :
                               :
                               :
BUCKHORN VOLUNTEER COMMUNITY :
FIRE CO. NO. 1, A/K/A BUCKHORN :
COMMUNITY VOLUNTEER FIRE CO.   :
NO. 1.,                        :
                               :
                  Respondents  :


                                    ORDER


PER CURIAM

     AND NOW, this 24th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.